Exhibit 10.1
 


TERMINATION AGREEMENT
FOR
RATE SCHEDULE FT-1 SERVICE AGREEMENT


This Termination Agreement for Rate Schedule FT-1 Service Agreement No. FT0005
(this "Termination Agreement") is made and entered into this 26th day of
November 2018, between BISON PIPELINE LLC ("Company") and TENASKA MARKETING
VENTURES ("Shipper").  Company and Shipper are referred to herein as "Party" or
collectively as "Parties."


WHEREAS, Shipper and Company have entered into the Rate Schedule FT-1 Service
Agreement No. FT0005, dated August 27, 2018 (the "Service Agreement"); and


WHEREAS, Shipper approached Company with an offer to pay a certain sum of money
in exchange for Company's agreement to terminate the Service Agreement subject
to certain terms and conditions set forth herein (the "Termination Offer"); and


WHEREAS, Company has filed tariff revisions in FERC Docket No. RP19-121-000 to
allow Company and Shipper to mutually agree to early termination of the Service
Agreement; and


WHEREAS, the Parties desire to memorialize the mutual agreement between the
Parties, consistent with the proposed tariff revisions in FERC Docket No.
RP19-121-000, to effectuate the Termination Offer and terminate the Service
Agreement.


NOW THEREFORE, in consideration of their respective covenants and agreements
hereinafter set out, and other good and valuable consideration, the sufficiency
of which is hereby acknowledged, the Parties hereto covenant and agree as
follows:


1.
The Service Agreement shall terminate in its entirety immediately upon
satisfaction of all of the following conditions:



a.
Corporate Authorizations.  Company receiving all requisite management, corporate
and board approvals for the Termination Offer.



b.
Regulatory Approvals.  FERC's acceptance of the revised tariff Section 5.1.4
proposed by Company to be part of its Tariff in FERC Docket No. RP19-121-000, in
a form and substance satisfactory to Company in its sole discretion.



c.
Regulatory Satisfaction.  Company satisfying all FERC imposed obligations,
conditions, and requirements.



d.
Notice to Shipper.  Company providing to Shipper a written notice of the
satisfaction of the conditions set forth in a. through c. above.



e.
Satisfaction of Conditions.  The conditions set forth in a. through d. above
being satisfied on or before December 28, 2018, unless otherwise mutually agreed
by the Parties; and Shipper then making a lump sum payment of Ninety-Five
Million, Three Hundred Sixty-Five Thousand, Two Hundred Twenty-Seven Dollars
$95,365,227.00), representing the value of the future payments under the Service
Agreement modified to reflect a net present value discounted at 3.48% as of
December 28, 2018.

 
 
 

--------------------------------------------------------------------------------

 
 
2.
Notwithstanding the termination of the Service Agreement, Shipper shall be
liable for all amounts due under the Service Agreement for services rendered by
Company prior to the termination thereof.



3.
Capitalized terms not defined herein shall have the meaning given to them in the
Service Agreement.



4.
This Termination Agreement may be executed in counterparts, each of which taken
together shall constitute one and the same instrument.



IN WITNESS WHEREOF, the Parties have duly executed this Termination Agreement to
be effective on the day and year first above written.


BISON PIPELINE LLC                     TENASKA MARKETING VENTURES
By: TransCanada Northern Border Inc.,               By: TMV Holdings, LLC,
       Its Operator                          Its Managing Partner


By:   /s/ Millie S. Moran                     By:  /s/ John Obermiller
Title:   Vice President                      Title:  Chief Financial Officer


By:     /s/ Richard Prior
Title:   Vice President 
 
 
 
 